RobiNSON, C. J.
The material facts stated in the petition are as follows: In the year 1884, one D. J. Clark, “then the owner of a section of land in Adair county, executed mortgages thereon to the Crestón Loan & Trust Company. The mortgages were afterwards foreclosed, the land sold to satisfy the mortgage debts, sheriff’s deeds were issued, and the defendants Ostrander and Early now own the interests conveyed by the sheriffs deeds. The. mortgages were foreclosed in the district court of Adair county, and the •decr'ees of foreclosure were rendered on the 28th day of August, 1889. On the 14th day of May, 1889, the plaintiff '•recovered in the United States circuit court for* the Southern district of Iowa judgment against Clark for nineteen thousand two hundred and five dollars and sixteen cents. The' plaintiff was not made a party to the foreclosure proceedings, and for that reason claims the right to redeem from the sales. Tie had never filed a transcript of ‘his judgment in Adair county, and his alleged right to redeem depends upon the •effect to be given to certain federal and state statutes in •regard to judgment liens, and the filing, of transcripts in 1 counties other than those in which the judgments are rendered. Section 2882, Code of 1873, as amended by chapter 129, Acts Seventeenth General -Assembly, enacted in 1878, provided that “judgments in 'the supreme, district, or circuit court of this state are liens upon the real estate owned by the defendant at the time of such rendition, and also upon all he may subsequently acquire for the period of ten years from the date of the judgment.” 'Section 2 of the chapter cited is as follows: “Judgments in "the district or circuit conrt of the United States, if rendered in this state, may be made liens upon the real estate- owned by 'the defendant, and also upon all he may subsenuently acquire 'for the period of ten years from the date of the judgment by filing an attested copy of the judgment in the office, of the •Clerk of the state district co-urt of the county in which the land Ties; and no lien shall attach to the lands- in any county of *206tins state until the date of filing such transcript, except in the county wherein the judgment was rendered, in which case the lien shall attach from the date of such rendition.” It is well settled that the legislature of a, state has no independent power to limit or affect the proceedings in, or process from, federal courts. Wayman v. Southard, 10 Wheat. 1; Bank v. Halstead, 10 Wheat. 51; Beers v. Haughton, 9 Pet. 329. Judgments were not liens on land at common law, but were made liens by early English statutes, and in this country by the statutes of different states. 1 Jones Liens, section 13; Freeman Judgments, section 339; 12 Am. & Eng. Enc. Law, 104. Judgments of federal courts are liens upon the real estate of the judgment debtor, where similar judgments of state courts are made liens by the law of the state. Ward v. Chamberlain, 2 Black, 430. If, in such a case, a judgment of the state court operates as a lien only within the county in which the judgment is rendered, nevertheless a judgment of the federal court would operate in like manner, not only in the county in which it was rendered, but, if not restricted by rule or statute, would operate throughout the district in which the court had jurisdiction. Massingill v. Downs, 7 How. 760; Freeman Judgments, section 405; 12 Am. & Eng. Enc. Law, 104. Prior to the 1st day of August, 1888, congress had not enacted any law which authorized or gave effect toi the statutes of this state to which we have referred. It follows, from the authorities cited, that prior to that; date judgments of the district and circuit courts of the United States were liens upon real estate of the judgment debtors subject to execution throughout the districts in which the judgments were rendered, nothwithstanding the limitation attempted to be made by the statutes of this state. On the date specified, chapter 729 of the Acts of the First Session of the Fiftieth Congress was approved. That provided “that judgments and decrees rendered in any circuit or district court of the United States within any state, shall be *207liens on property throughout such state in the same manner and to the same extent and under the same conditions only as if such judgments and decrees had been rendered by a court of general jurisdiction of such state: provided, that whenever the laws of any state require a judgment or decree of a state court to be registered, recorded, docketed, indexed, or any other thing to be done, in a particular manner or in a certain office or county, or parish in the state of Louisiana, before a lien shall attach, this act shall be applicable therein whenever and only whenever the laws of such state shall authorize the judgments and decrees of the United States courts to be registered, recorded, docketed, indexed, or otherwise conformed to the rules and requirements relating to the judgments and decrees of the courts of the state.”" It is claimed that the statute enacted by the general assembly of this state in the year 1878 was void when passed, and the act of congress set out did not give it effect. That it was not effectual prior to the'taking effect of the act of congress is, as we have seen, true; but it does not follow that the end sought to be accomplished could be attained only by the enactment of a new statute after the act of congress was passed. In the case of Rahrer, 140 U. S. 545, (11 Sup. Ct. Rep. 865), the effect of a statute of the state- of Kansas in regard to the sale of intoxicating liquors within the state was considered. It was passed before the act of congress of August 8, 1890, entitled “An act to limit the effect of tire regulations of commerce between the several states and with foreign countries in certain cases,” which made subject to the laws of the state intoxicating liquors transported into it, and.it was contended that, as the Kansas statute had not been re-enacted, it was without effect as to intoxicating liquors taken into the state But the supreme court of the United States held, in effect, that the state statute was not effectual as against intoxicating liquors brought into the state until the act of congress took effect, not because the act of the state was void, but for the reason that *208•there was an impediment to its enforcement, which the act of congress removed, and it was said that there was “no adequate ground for adjudging that a re-enactment of the ¡state law was required before it could have the effect upon imported, which it had always had upon domestic, property.” Although the, state statute considered in that case was enacted in the exercise of the police power of the state, and the one in question was not, we, are of the opinion that the same general principle applies in both eases. The statutes of this state in -terms required the filing of transcripts of judgments rendered by both state and federal courts in counties other than those in which the judgments were rendered, in order to create liens on real estate in •such other counties. The act of congress of August 1, 1888, made judgments of circuit and district courts of the United .States, rendered within any state, liens on property through-cut such state in the same manner, and to the same extent, .and under the same conditions, as if such judgments had been rendered by a court of the state having general jurisdiction. To that extent the statute of this state in regard to judgments of the state courts was adonted. The provision that the act should take effect in a state, the laws of which required certain things to be done in respect to a judgment before a lien should attach, only whenever the laws of that state should authorize the doing of the same things relating to judgments of the federal courts, did not adopt any law of this state, but the effect of the act was to remove any obstacle to state legislation, or to- confer authority for it, and there does not appear to have been any more reason for requiring the re-enactment of the state law in order to give it effect than there was for the re-enactment of the Kansas statute considered in the Rahrer Case. See Bank v. Clark, 55 Kan. Sup. 219 (40 Pac. Rep. 270).
It is contended in argument that the statutes we have considered are unconstitutional as to indebtedness contracted before the federal statute took effect, for the alleged reason *209tbat, if enforced as against such indebtedness, they would impair the obligation of tbe contract by1 wbicb the indebtedness was created. Tbe case of McCracken v. Hayward, 2 How. 608, and cases bolding tbe rule therein-announced, are cited as supporting tbe claim tbus made. We bave no 2 occasion to determine whether it is well founded. Tbe petitions do not show when the indebtedness on wbicb tbe plaintiff’s judgment was rendered was contracted, and we are not authorized to presume tbat it was incurred before tbe act of congress of 1888 took effect. A transcript of tbe plaintiff’s judgment not having been ffled in Adair county, tbe judgment was not a lien on tbe land in question when tbe decrees of foreclosure were rendered and tbe sheriff’s sales were made, ,andj tbe plaintiff is not entitled to redeem from tbe sales. Tbe demurrers to tbe petitions were properly sustained, and tbe judgments of tbe district court, are therefore aeeirmed.